Citation Nr: 1335098	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  08-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972 under honorable conditions.  He also had a period of service from May 1975 to January 1977, under conditions other than honorable.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The record is inadequate to adjudicate the issue of service connection for bilateral hearing loss.  Although an opinion was obtained in August 2010, the examiner's opinion does not provide an adequate rationale, notably discussion of the threshold changes shown when comparing the results of audiometric testing conducted in August 1970 and April 1972.  Thus, a supplemental opinion must be obtained.  Because the claim of service connection for tinnitus is inextricably intertwined with the issue of service connection for bilateral hearing loss, it is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is remanded for the following action:

1.  Obtain an addendum from the August 2010 VA examiner.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The August 2010 examiner must provide a detailed rationale for the determination that the bilateral hearing loss is not causally related to service during the Veteran's  period of service dates from January 1971 to April 1972, to include the reported in-service noise exposure.  The examiner must address the threshold changes between entry in 1971 and separation in 1972.  The examiner must also reference the audiometric thresholds reported on audiometric testing in 1975.  

If the August 2010 VA examiner is unable to provide the addendum or is not available, an opinion from another appropriate medical professional must be obtained.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the evidence of record, to include consideration of the Veteran's statements, the examiner must provide an opinion as to whether any degree of the currently diagnosed hearing loss is related to the Veteran's military service from January 1971 to April 1972.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical opinion provided to ensure that it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the RO must implement corrective procedures at once.   

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


